Citation Nr: 9907936	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-26 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a fractured right thumb and right fifth 
metacarpal bone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant an increased 
(compensable) rating for service connected residuals of 
fractured right thumb and right fifth metacarpal bone.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of fractured 
right thumb and right fifth metacarpal are manifested by 
pain, occasional swelling of the right thumb that prevents 
complete flexion of the interphalangeal joint, and minimum 
deformity of the midshaft of the metacarpal bone.   


CONCLUSION OF LAW

The criteria for an assignment of a compensable rating for 
residuals of fractured right thumb and right fifth metacarpal 
bone have not been satisfied.  38 U.S.C.A. §  1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5299-5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991) has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The RO granted service 
connection in January 1976 for residuals of a fractured right 
thumb and right fifth metacarpal, and assigned a zero percent 
disability rating from September 1975, which has been 
continuously in effect since then.  The evidence from the 
veteran's service medical records shows that the veteran 
fractured his right fifth metacarpal bone and his right 
thumb, respectively, in separate incidents in June and July 
1975.  Following service discharge, a December 1975 VA 
examination revealed that the veteran complained of a weak 
right hand grip.  The examiner found full mobility in the 
fingers and did not detect any pain on palpitation.  X-ray 
evidence revealed a deformity of the shaft of the 5th 
metacarpal attributed to an old healed fracture, with good 
alignment of the bone.  

As indicated above, the veteran appeals his current 
noncompensable disability rating, contending that his 
symptomatology warrants a higher evaluation.  After a review 
of the record, the Board finds that the evidence is against a 
compensable rating for his service connected right hand 
condition.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran's right hand condition is rated under Diagnostic 
Code (DC) 5227 by analogy.  See 38 C.F.R. §§ 4.20, 4.27 
(1998).  DC 5227 (ankylosis of any other finger) applies to 
an ankylosis condition to a finger other than the thumb, 
index finger or middle finger, and provides for a zero 
percent rating for this condition on either hand.  No higher 
rating is available under this diagnostic code.  A 10 percent 
rating for disability of the thumb requires evidence of 
favorable ankylosis of the thumb of either hand.  DC 5224.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for 
Diagnostic Codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm. The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm. Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a.

The Board finds that the veteran's disability does not 
warrant a compensable rating for the residuals of his thumb 
and metacarpal fractures. 

Outpatient treatment records from March and April of 1995 
show that the veteran complained of right hand pain and poor 
hand functioning.  The examiner noted some limitation of 
motion of the right thumb and recommended some physical 
therapy for hand exercises.  March 1995 X-rays showed an old 
healed fracture of the right fifth metacarpal, as well as 
some soft tissue swelling over the first metacarpal.  

At the most recent VA examination, in July 1996, the 
veteran's hand was examined by two different examiners.  The 
report of the general medical examination reveals that the 
veteran complains of constant stiffness and aching in the 
right thumb area that radiates to hand, fingers, arm and 
shoulder.  The veteran also states that he has occasional 
right thumb swelling that prevents complete flexing of the 
thumb and makes it difficult to grasp items.  The examiner 
noted no obvious joint deformities.  The veteran could not 
completely flex the distal interphalangeal joint of the right 
thumb.  

The report of the joints examination also indicates that the 
veteran reported the fractures of the right fifth metacarpal 
and right thumb.  He complained of pain involving the hand.  
On examination, the veteran was described as right hand 
dominant.  Examination of both hands showed no visible or 
palpable deformities.  There was full range of motion of the 
wrists and fingers.  All fingertips could be brought to the 
palmar surface at the appropriate levels.  There was no small 
muscle atrophy, sensory, or circulatory disturbance detected.  

X-rays of the right hand taken as part of that same July 1996 
VA examination showed minimal deformity of the midshaft of 
the right fifth metacarpal, consistent with residual from an 
old healed fracture.  The right hand otherwise appeared 
unremarkable.  No recent or old fractures of the thumb were 
detected.  The visualized right carpal bones appeared intact.  
The diagnostic impression was essentially undisplaced old 
healed fracture of the mid-right fifth metacarpal, otherwise 
negative right hand.  

In short, the treatment records and VA examination reports do 
not show ankylosis of the right thumb or fifth finger, or 
limitation of motion that would equate to ankylosis under the 
rating schedule.  While the Board acknowledges that the 
evidence shows minimal deformity of the fifth metacarpal, and 
some inability to fully flex his right thumb interphalangeal 
joint, the Board does not find that this rises to the level 
of ankylosis of the thumb as is necessary for a compensable 
rating.  Rather, the Board finds that the current 
noncompensable rating most appropriately describes the extent 
of the veteran's right hand disability.  

In reaching this conclusion, the Board has considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and the effect of pain on 
the functioning of the veteran's right hand.  Factors listed 
in 38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  In this 
case, none of the medical records show the presence of any of 
these factors, other than less movement than normal.  The 
limitations that are objectively verified do not support the 
assignment of a compensable rating on the basis of pain 
alone, equated to the limitation of motion described.  

The veteran's representative argues that a compensable rating 
should be assigned under Diagnostic Code 5223, as two fingers 
are involved - presumably the right thumb and right little 
finger.  Under that diagnostic code, favorable ankylosis of 
the thumb and little finger would warrant a 30 percent rating 
for the major hand.  However, not only is limitation of the 
thumb motion equating to ankylosis not described in the 
medical records, neither is such limitation of motion of the 
fifth finger.  The Board concludes that  the record does not 
support a compensable rating under this diagnostic code.  

The Board also notes that the veteran has alleged that the VA 
examination is inadequate, asserting that the examiner did 
not examine his hand and that his has no motion of the hand 
at all.  Although the report of the general medical 
examination is not particularly descriptive of the movement 
of the fingers of the right hand, the report of the joints 
examination does contain an adequate description for rating 
purposes.  Moreover, the Board simply does not find credible 
the allegation that the right hand was not examined at all.  
It may be that the general medical examination did not 
include a specific examination of the hand, but the report of 
the joints examination contains far too much detail to make 
the contention that the hand was not examined at all 
believable.  

The noncompensable disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1997).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings -- up to 60 percent -
- are assignable for greater impairment of the fingers, but 
the medical evidence reflects that those manifestations are 
not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization for his right 
hand disability, and the evidence of record does not show 
that his right hand alone has had such an unusual impact on 
his employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting from these residual fractures warrants 
extraschedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the residuals of fractures of the right thumb and fifth 
metacarpal merits a noncompensable rating.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of fractured thumb and fifth metacarpal bone is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


